                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

EARL D. JOHNSON, JR.                               *

Plaintiff                                          *

v                                                  *        Civil Action No. GJH-17-3401

LT. RICHARD ROBINETTE,                             *
LUCRETIA HARRELL, Hearing Officer,
CHAD ZIMMERMAN, Officer,                           *

Defendants                                *
                                         ***
                                  MEMORANDUM OPINION


         Plaintiff Earl D. Johnson, Jr., an inmate confined at the Maryland Correctional Training

Center (MCTC) in Hagerstown, Maryland filed a complaint against Defendants Lieutenant

Richard Robinette, Hearing Officer Lucretia Harrell, and Officer Chad Zimmerman pursuant to 42

U.S.C. §1983. ECF No. 1. Pending is Defendants’ Motion to Dismiss or, Alternatively, for

Summary Judgment. ECF No. 16. Plaintiff opposes the Motion. ECF No. 18. Also pending are

Plaintiff’s two Motions for Summary Judgment. ECF Nos. 15, 19.

         No hearing is necessary. See Local Rule 105.6 (D. Md. 2016). For the reasons to follow,

Defendants' Motion, ECF No. 16, treated as a Motion for Summary Judgment, will be granted in

part and denied in part. Plaintiff’s Motions for Summary Judgment, ECF Nos. 15, 19 will be

denied, and Plaintiff will be appointed counsel.

    I.      BACKGROUND

         Plaintiff alleges that Lieutenant Robinette and Officer Zimmerman sexually harassed him

from August 10, 2017 to October 10, 2017, including unjustified “weekly” strip searches that
including the touching of Plaintiff’s naked butt and genitalia. ECF No. 1 at 4-5, 8.1 He also alleges

they discriminated against him on the basis of race. Id. at 5

       Plaintiff claims that on October 3, 2017, he was issued a “false” notice of a rule violation

for possessing fermented juices. Id. at 3. Plaintiff claims he was denied due process at his infraction

hearing, alleging various defects in the process, including a broken chain of custody, faulty or

absent field test results on the fermented juices, and the admission of hearsay testimony. Id. at 4,

6-7. As relief, Plaintiff is seeking $300,000.00 in damages and lost wages. ECF No. 1 at 3.

       Defendants’ verified exhibits and declarations state that on October 3, 2017, Zimmerman

and Robinette went to check on a strong odor of fermented juices coming from the cell Plaintiff

shared with Ryan Wallace. Decl. of Chad Zimmerman, ECF No. 16-2 ¶ 2; Decl. of Richard

Robinette, ECF No. 16-3 ¶ 2; ECF No. 16-5 at 2. Zimmerman found a box with several plastic

bags containing fermented juice under Plaintiff’s bunk. Zimmerman confiscated the bags and

wrote an adjustment on Plaintiff. Decl. of Chad Zimmerman, ECF No. 16-2 ¶ 2; ECF No. 16-3 ¶

2. The juice was analyzed and tested positive for alcohol. ECF No. 16-5 at 1. Zimmerman declares

that “jail house wine” has been discovered under Plaintiff’s bunk on other occasions. ECF No.

16-2 ¶ 2; ECF No.16-5 at 6 (testifying that the first time Johnson received a warning, the second

time Johnson was placed on cell restriction, and the third time a Notice of Inmate Rule Violation

was issued). Id. Zimmerman denies strip searching Plaintiff or making sexual comments to him.

ECF No. 16-2 ¶ 3; ECF No. 16-4 ¶ 2.

       Officer Robinette witnessed Zimmerman pull a large bag wrapped in a coat from under

Plaintiff’s bunk. ECF No. 16-3 ¶ 2. Robinette also explained that prison rules require that when

contraband is found in a double cell, both cellmates are issued rule violation notices, allowing the


       1 All citations to filings refer to the pagination assigned by the Court’s electronic docketing system.


                                                     2
hearing officer to consider the matter and determine the consequences. ECF No. 16-3 ¶ 2.

       Plaintiff was charged with violating three prison rules: Rule 111, possession or use of

unauthorized medication, drugs, or a substance identified as an intoxicant, excluding alcohol and

a controlled dangerous substance; Rule 114, possession of a controlled dangerous substance,

intoxicant, or alcohol in sufficient quantity or packaging to suggest intent to distribute or

distribution; and Rule 301 possession or use of alcohol without authorization. ECF No. 16-5 at 1.

Johnson was served with the Notice of Rule Violation on October 4, 2017. ECF No. 16-5 at 3.

Johnson did not request a representative at the hearing. He requested Zimmerman appear as a

witness. ECF No. 16-5 at 3.

       On October 19, 2017, Hearing Officer Lucretia Harrell presided over Johnson’s infraction

hearing. Johnson pleaded not guilty to all three rule violations. Id. at 4. Harrell granted Johnson’s

request to dismiss the Rule 111 violation. Id. at 5. Johnson also moved to dismiss the Rule 114

violation charge, arguing the photographs in evidence did not show the quantity or weight of the

liquid recovered, and to dismiss the Rule 301 violation because the fermented juice was not in his

personal possession. Id. Harrell denied his request because the amount of liquid recovered was

evident in the photographs, and because he had constructive possession of the contraband. Id.

       Zimmerman testified at the hearing that he recovered between seven and eight gallons of

alcohol under Johnson’s bed as well as a bag of sugar and oranges. ECF No. 16-5 at 6. Zimmerman

testified this was the third time Johnson has violated these prison rules. The first time Johnson had

received a warning, the second time he was placed on cell restriction, and the third time a Notice

of Inmate Rule Violation issued. Id. Harrell found Zimmerman’s testimony and report credible

and reliable. She found Johnson’s testimony unpersuasive and found him guilty of violating Rules

114 and 301. She imposed a 60-day segregation sentence and revoked 60 days of good time credits



                                                 3
for the Rule 114 violation. ECF No. 16-5 at 7. She imposed no sanctions for the Rule 301 violation.

Id.

            Johnson appealed the decision to the Warden, who affirmed the guilty finding. The Warden

reduced Johnson’s sanctions to 20 days of segregation and revoked 20 good conduct credits. ECF

No. 16-5 at 10-14.

      II.      STANDARD OF REVIEW

            A motion for summary judgment will be granted only if there exists no genuine issue as to

any material fact and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ.

P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). The moving party bears the burden of showing that there is no genuine issue

as to any material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87

(1986). However, no genuine issue of material fact exists if the nonmoving party fails to make a

sufficient showing on an essential element of his or her case as to which he or she would have the

burden of proof. Celotex, 477 U.S. at 322-23. Therefore, on those issues on which the nonmoving

party has the burden of proof, it is his or her responsibility to confront the summary judgment

motion with an affidavit or other similar evidence showing that there is a genuine issue for trial.

See Anderson, 477 U.S. at 248. A dispute about a material fact is genuine “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

            In undertaking this inquiry, a court must view the facts and the reasonable inferences drawn

therefrom “in a light most favorable to the party opposing the motion.” Matsushita, 475 U.S. at

587 (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); see also E.E.O.C. v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005). The mere existence of a “scintilla” of

evidence in support of the non-moving party’s case is not sufficient to preclude an order granting



                                                     4
summary judgment. See Anderson, 477 U.S. at 252. Because Johnson is self-represented, the Court

recognizes its obligation to liberally construe his submissions. See Erickson v. Pardus, 551 U.S.

89, 94 (2007).

    III.      DISCUSSION

              A. Johnson’s Summary Judgment Motions

           Johnson filed his first Motion for Summary Judgment (ECF No. 15) on April 30, 2018,

before Defendants filed their Motion to Dismiss or for Summary Judgment. In it, Johnson states

that he was found not guilty for rule violations in another incident on April 4, 2018, and questions

how he can be found not guilty “for the same rule violation no test results to justify alcohol time

spend on lock up.” ECF No. 15. Plaintiff’s assertions, even if true, involve a different incident

and may, contrary to his assertions likely involve different facts. Moreover, these allegations form

the basis of one of Plaintiff’s other actions, Johnson v. Steele, Civil Action No. GJH-18-1405,

which was dismissed. The allegations in Plaintiff’s self-titled “Motion for Summary Judgment”

have no bearing on the disposition of this case, do not raise a genuine issue as to any material fact

relevant here, and the Motion, ECF No. 15, will be denied.

           Johnson filed a second Motion for Summary Judgment, ECF No. 19, in this case as well

identical motions as in Civil Action No. GJH-17-2050 (D. Md. August 30, 2018)2 and GJH-18-

1405 (D. Md. August 17, 2018).3 In this Motion, Johnson asserts that he was the victim of a false



2
  In Johnson v. Melchizedek, Civil Action No. GJH-17-2050 (D. Md. August 30, 2018), Johnson challenged an August
1, 2012, rule violation charging him with possession of suboxone. Summary judgment was granted in favor of
Defendants in that case. ECF No. 36.
3
  In Johnson v. Steele, Civil Action No. GJH-18-1405 (D. Md. August 17, 2018), Johnson alleged that Officer J. Steele
falsely charged him with possession of alcohol and he was improperly strip searched and harassed as a result. He
claimed this was the second time Officer Steele had written a false report on him. That case was dismissed. ECF No.
9.
    The Court denied Johnson’s request to consolidate Civil Action No. GJH-1405 with this case, for reasons including
because the case concerned different defendants and a different incident. Id. ECF No. 8, n. 2. The case was dismissed
on August 17, 2018 for failure to adequately supplement the Complaint as directed by Court order.

                                                         5
report and spent more than 82 days on “lock-up for no other reason than the wrongful act of a

DPSCS employee.” ECF No. 19 at 1. This Court has already determined this filing does not involve

the incident or Defendants in the instant case. See supra n. 2. Accordingly, the Motion for

Summary Judgment, ECF No. 10, will be denied.

            B. Johnson’s Claims

        To state a claim under § 1983, a plaintiff must allege: (1) that a right secured by the

Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

According Johnson’s filings liberal construction, as this Court must, he seems to raise allegations

of a violation of the Due Process Clause of the Fifth Amendment, and sexual harassment and

unlawful discrimination in violation of the Equal Protection Clause and the Eighth Amendment.

            1. Due Process

        In the prison context, there are two different types of constitutionally protected liberty

interests that trigger due process protections. The first is created when there is a state-created

entitlement to an early release from incarceration. Bd. of Pardons v. Allen, 482 U.S. 369, 381

(1987) (state created liberty interest in parole); Wolff v. McDonnell, 418 U.S. 539, 557 (1974)

(state created liberty interest in good conduct credits). The second type of liberty interest is created

by the imposition of an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

        Periods of administrative or disciplinary segregation, even with restrictive conditions, are

not an “atypical and significant hardship” to trigger due process protections. See, e.g., Incumaa v.

Stirling, 791 F.3d 517, 527 (4th. Cir. 2015). This Court has concluded on numerous occasions that

restriction for periods longer than the 20 days of segregation housing which Johnson received does



                                                   6
not trigger due process protections. See, e.g., Germain v. Bishop, TDC-15-1421, 2018 WL

1453336, at *12 (D. Md. Mar. 23, 2018) (no due process interest in avoiding 90-day period of

segregation, among other punishment); Reynolds v. Shearin, DKC-13-2495, 2015 WL 570308, at

*5 (D. Md. Feb. 10, 2015) (same, for 60-day period of segregation); Jones v. Morgan, RWT–10–

2928 2011 WL 3299344, at *3 (D. Md. July 29, 2011) (“The addition of 30-days' cell restriction

to Jones’s punishment similarly fails to implicate a liberty interest.”). Johnson does not assert nor

does the record suggest that his 20 days of segregation amounted to an atypical hardship under

Sandin.

       Prison disciplinary proceedings are not considered to be part of a criminal prosecution

where the accused is afforded a full array of rights. See Wolff, 418 U.S. at 556 (citing Morrissey v.

Brewer, 408 U.S. 471, 488 (1972)). In prison disciplinary proceedings where an inmate faces the

possible loss of diminution or “good time” credits, as was the case here, an inmate is entitled to

certain due process protections, including: (1) advance written notice of the charges; (2) a written

statement of the evidence relied on and the reasons for taking any disciplinary action; (3) a hearing

where he is afforded the right to call witnesses and present evidence and a written` decision; (4)

the opportunity to have non-attorney representation; and (5) an impartial decision-maker. See

Wolff, 418 U.S. at 564-66, 592. If the hearing officer's decision contains a written statement of the

evidence relied upon, due process is satisfied. See Baxter v. Palmigiano, 425 U.S. 308, 322, n.5

(1976). Substantive due process is satisfied if the disciplinary hearing decision was based upon

“some evidence.” Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985). Here, the

hearing officer’s decision was based on some evidence: Johnson and Zimmerman’s testimony, the

Notice of Inmate Rule Violation Report, and photographs taken of the fermented wine. In sum,

Johnson received the procedural protections required and the sanctions imposed were based on



                                                 7
evidence to comport with substantive due process; accordingly, Defendants’ Motion for Summary

Judgment will be granted as to this claim.

           2. Discrimination

       The Equal Protection Clause of the Fourteenth Amendment protects prisoners from

invidious discrimination based on race. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to

establish a claim for a violation of the equal protection clause, a plaintiff must show that “he has

been treated differently from others with whom he is similarly situated and that the unequal

treatment was the result of intentional or purposeful discrimination.” Morrison v. Garraghty, 239

F.3d 648, 654 (4th Cir. 2001). “Once this showing is made, the court proceeds to determine

whether the disparity in treatment can be justified under the requisite level of scrutiny.” Id.

       In his Complaint, Johnson alleges generally that he has been discriminated against on the

basis of race and sexual orientation. He claims that both officers have stated they do not like

Blacks. ECF No. 1 at 5. As evidence of the discrimination against him, Johnson notes that both

he and his cellmate were charged with Rule violations, but only Johnson was found guilty of the

rule violations. He accuses Hearing Officer Harrell of bias because she found him guilty when

there was no chain of custody shown for the fermented juice. ECF No. 1 at 5. In his Reply,

Johnson adds that he is black, and his cellmate is white. ECF No. 18 at 1.

       Plaintiff has not established that the unequal treatment between he and his cellmate was

the result of intentional or purposeful discrimination. First, his allegation that the officers stated

they do not like Blacks is inapposite, as both he and his white cellmate were charged by the

officers; it would require allegations of discriminatory statements by the hearing officer to

establish that the unequal treatment here was driven by a discriminatory intent. As noted, prison

policy required charging both cellmates when contraband is found in a shared cell. ECF No. 16-3



                                                  8
¶ 2.   The fermented juice was found under Johnson’s bunk and Harrell credited Officer

Zimmerman’s testimony, found Johnson’s account unpersuasive, and made her determination

based on the evidence adduced at the hearing. Johnson’s conclusory assertions of discriminatory

animus are insufficient to support a claim under the Equal Protection Clause, or any other violation

of constitutional or federal law. For these reasons, the Court will grant Defendants’ Motion for

Summary Judgment as to this claim.

             3. Sexual Harassment

       Johnson claims Zimmerman and Robinette made sexually harassing comments to him.

ECF No. 1 at 5. “[N]ot all undesirable behavior by state actors is unconstitutional.” Pink v. Lester,

52 F.3d 73, 75 (4th Cir.1995). Mere verbal abuse and taunting inmates by guards, including

aggravating language, does not state a constitutional claim. See McBride v. Deer, 240 F.3d 1287,

1291 n. 3 (10th Cir., 2001) (stating “acts or omissions resulting in an inmate being subjected to

nothing more than threats and verbal taunts do not violate the Eighth Amendment”). Verbal

harassment and aggravating language, without more, do not amount to a constitutional violation.

See Blades v. Schuetzle, 302 F.3d 801, 805 (8th Cir.2002) (racial slurs); McFadden v. Lucas, 713

F.2d 143, 146 (5th Cir.1983); Cole v. Cole, 633 F.2d 1083, 1091 (4th Cir.1980); Johnson v. Glick,

481 F.2d 1028 (2d Cir.1973).        Taunting comments and slurs by correctional officers are

unprofessional and reprehensible, but do not in and of themselves support a claim of constitutional

violation.

        However, sexual abuse by a corrections officer can give rise to an Eighth Amendment

claim. See, e.g., Rafferty v. Trumbull Cnty., Oh., 915 F.3d 1087, 1095 (6th Cir. 2019); Ricks v.

Shover, 891 F.3d 468, 473 (3d Cir. 2018). Though mere verbal sexual harassment may not

constitute a violation of the Eighth Amendment, see Jackson v. Madery, 158 F. App’x 656, 662



                                                 9
(6th Cir. 2005), “a single act of sexual abuse may violate the Eighth Amendment if . . . it is entirely

gratuitous and devoid of penological purpose,” Ricks, 891 F.3d at 473. To violate the Eighth

Amendment, an incident of sexual abuse must be “objectively, sufficiently intolerable and cruel,

capable of causing harm, and the official must have a culpable state of mind.” Id. at 475. The

subjective culpability of the official must, unless admitted, be inferred from the penological

justification for any act taken. Id

        Here, Johnson alleges that the officers were “touching [him] in the wrong places during

shake down.” ECF No. 1 at 7. He claims Zimmerman and Robinette sexually harassed him from

August 10, 2017 to October 10, 2017. ECF No. 1 at 4. He says “it was sexual because of how it

was done on a weekly bas[i]s … he had no right to touch my naked but[t] or to hold my ball in his

hand at anytime[.] Zimmerman sexually harassed me on a weekly bas[i]s over a two month time.”

ECF No. 1 at 8. Rather than raise a penological justification for touching Johnson’s naked butt or

genitalia, the officers contend that no such touching occurred. Robinette declares that other than

the October 3, 2017 incident, he cannot recall any other encounters with Johnson. Robinette Decl.

ECF No. 16-3 ¶2. Zimmerman denies strip searching Johnson or making sexual comments to him.

Zimmerman Decl. ECF No. 16-2 ¶3; ECF No. 16-4¶2. Johnson claims in his Response that

Zimmerman sexually harassed him by touching his genitals on an unspecified date. ECF No. 18 at

4. Taken in the light most favorable to Johnson, he alleges that the officers touched his genitalia

without any kind of penological justification. This is sufficient to state a claim for a violation of

the Eighth Amendment, and the officers’ denial that this act took place is a question of material

fact that cannot be resolved on a motion for summary judgment. Defendants’ motion for summary

judgment is denied as to this Eighth Amendment claim.




                                                  10
   IV.     CONCLUSION

         For these reasons, the Court will grant in part and deny in part Defendants’ Motion to

Dismiss or in the Alternative, Motion for Summary Judgment, ECF No. 16, and deny Johnson’s

Motions for Summary Judgment, ECF Nos. 15, 19. Counsel shall be appointed to represent

Plaintiff. A separate Order shall issue.



March 22, 2019                              /s/_____________________________
Date                                        GEORGE J. HAZEL
                                            UNITED STATES DISTRICT JUDGE




                                              11
